Appellant was charged in the County Court of Hunt County with the offense of selling intoxicating liquors in violation of the local option law.
R.H. Smith testified directly and positively that sometime in the month of October, 1907, he bought a pint of whisky from appellant. This was denied by appellant and he interposed among other defenses, that of an alibi.
Complaint is made that the court erred in permitting the county attorney to prove by the defendant, who became a witness in his own behalf, that about the 12th or 14th of October, 1907, he receipted and received from the express office a package weighing about forty-five pounds, and which contained three gallons of whisky. The objections to this testimony were so general as to make it doubtful whether they could or should be considered. They are to the effect, in substance, that the evidence was immaterial and irrelevant, and because the State's testimony showed the sale to have occurred either Wednesday, Thursday or Friday. If, however, they could be considered at all, a sufficient answer to the objections is, that the same facts were proven on the trial by other witnesses and without objection. It is well settled in this State that the erroneous admission of testimony is not cause for reversal if the same fact is proven by other testimony not objected to. See Rogers v. State, 26 Texas Crim. App. 404; Walker v. State, 17 Texas Crim. App. 16; Johnson v. State, 26 S.W. Rep. 504; Stephens v. State, 26 S.W. Rep. 728; Logan v. State, 17 Texas Crim. App. 50; West v. State, 2 Texas Crim. App. 460, and Carlisle v. State, 37 Tex.Crim. Rep.. We believe, however, that this testimony, under any objection that could have been made, was admissible for this reason: The State was contending and proved that appellant had made a sale in prohibited territory of intoxicating liquors in violation of law. The defendant's testimony and contention was, that no such sale had been made. With the issue thus sharply drawn and with a view of supporting this contention, it was competent as confirmatory of the testimony of this witness to show that defendant had such an amount of whisky as forbid any reasonable presumption that he had it for his own immediate use; therefore, showing some motive or probability and occasion for appellant to desire to sell it; and again, as a circumstance to show that he was in a position to make a sale and deliver whisky on such sale. It would clearly be admissible where a defendant stood charged with a sale of intoxicating liquors for him to show by any evidence that would establish the fact, that he did not make such sale, that he had no whisky; that he had bought none; that none had been given to him; none sent or delivered to him; and, therefore, it was impracticable and unlikely, if indeed not impossible, for him to have sold whisky. There is no reason why a similar rule should not apply in prosecution by the State. It cannot be that a different rule will apply in favor of defendant than that which should apply in favor of the State. Evidence is admitted to establish the truth of contested issues of fact, and is the means by which *Page 308 
the truth of controversies are settled and established. To the average juror seeking the truth, would it not have some probative force and effect in a case where a sale was asserted in the evidence on one side and denied by the defendant on the other, to show the possession of whisky reasonably contemporaneous with the sale, in such quantities as to raise a reasonable presumption that it was bought for sale and not for use, and as further showing that the party charged with the offense had the ability to deliver the goods, the sale of which is charged. There seems to be no escape in reason from this conclusion.
Again, it was contended there was error in permitting a witness to examine a statement made by him before the grand jury for the purpose of refreshing his recollection as to the date he was before the grand jury with a view of fixing definitely the time of the alleged sale and that same was antecedent to the indictment on which appellant was prosecuted. It appears from the record that the indictment was returned on the 18th day of October. The testimony of the witness was that the sale was made about the 10th of October. The nearness of the indictment to the sale left the matter in some doubt as to whether the sale was prior to the indictment. With a view of refreshing the memory of the witness he was permitted to examine a statement made by him before the grand jury, and after doing so he testified that he was before the grand jury on the 18th day of October, 1907, and that the sale about which he had testified occurred prior to that time. He was neither requested nor permitted to state what he testified before the grand jury, nor the contents of anything contained in the statement, nor was the statement itself read or exhibited to the jury. We do not see how the defendant could be injured by or could justly complain of the admission of this evidence.
Appellant complains that the court erred in refusing to give a special instruction requested by him. This charge was as follows: "You are further instructed that before you can find the defendant guilty, in this case, you must believe from the evidence that the sale, if one was made, was made on some date after the first day of October, 1907, and if you do not so believe you will acquit the defendant." The court instructed the jury that if they believed beyond a reasonable doubt that such sale was made on or about the 10th day of October, 1907, and within two years before the presentment of the indictment, they would convict appellant. It would, we think, be clearly erroneous for the court to have given the special instruction or any charge which limits the time in which the State must prove its case to a lesser time than the statutory period of two years prior to the presentment of the indictment. See Wolf v. State, 25 Texas Crim. App. 698; Vincent v. State, 10 Texas Crim. App. 330; Cohen v. State, 20 Texas Crim. App. 224; and Drye v. State,40 Tex. Crim. 125; 55 S.W. Rep. 65.
We have carefully examined the entire record in the light of appellant's brief, which clearly presents the issues raised on the trial, and *Page 309 
we believe there is no merit in any of them. So believing the judgment of the court below is affirmed.
Affirmed.
                          ON REHEARING.                         March 20, 1908.